Citation Nr: 0926488	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-20 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for psoriatic 
arthritis, to include as secondary to a service-connected 
left knee disability.

2.  Entitlement to service connection for bilateral hip 
disability, to include as secondary to a service-connected 
left knee disability.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.

4.  Entitlement to an evaluation in excess of 20 percent for 
a service-connected left knee costochondritis desiccans with 
arthrotomy residuals.

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability prior to July 15, 2008. 

6.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss disability from July 15, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1963 to February 
1965.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In a January 2004 decision, the RO, in pertinent part, denied 
service connection for psoriatic arthritis, and bilateral hip 
disability.  (In a statement received on May 18, 2005, the 
Veteran clarified that he was not seeking service connection 
for "sclerosis.")

In an August 2004 decision, the RO granted service connection 
for bilateral hearing loss disability and assigned a 
noncompensable evaluation, effective February 13, 2004.  
Subsequently, in a January 2009 decision, the RO increased 
the evaluation for the Veteran's bilateral hearing loss 
disability to 10 percent, effective July 15, 2008.  

In a March 2006 decision, the RO denied service connection 
for a right knee disability, to include as secondary to a 
service-connected left knee disability.  The RO also 
increased the evaluation for the Veteran's service-connected 
left knee to 20 percent disabling, effective March 18, 2005, 
the date of the claim for increase.

The issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist a veteran in obtaining evidence necessary 
to substantiate a claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2008).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 C.F.R. § 3.159(c)(2) 
(2008).  Such assistance also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2008).  

The record reflects that the Veteran has been in receipt of 
Social Security Administration (SSA) disability benefits 
since August 2005.  However, the record does not reflect that 
the RO has sought to obtain a copy of the determination 
granting such benefits or the clinical records used therein.  
Such records may be useful in adjudicating the Veteran's 
claims.

With respect to the issues of entitlement to service 
connection for psoriatic arthritis, a right knee disability, 
and bilateral hip disability, the record reflects that the 
Veteran has contended that such conditions are due to his 
service-connected left knee disability.  Although, VA 
outpatient treatment records reflect that since 2005, the 
Veteran has been diagnosed with bilateral subtrochanteric 
bursitis, psoriatic arthritis, and bilateral knee 
ostoarthritis/chondrocalcinosis, the record does not show 
that the Veteran has been provided a VA examination and 
opinion to determine whether such conditions are 
etiologically related to, or chronically aggravated by, his 
service-connected left knee disability.  Such examinations 
and opinions are necessary in order to fairly adjudicate the 
Veteran's claims.  

The record reflects that on a VA Form 9 received in June 2004 
with respect to the issues of entitlement to service 
connection for bilateral hip pain and psoriatic arthritis, 
the Veteran indicated that he desired a Board hearing via 
video-conference at a local VA Regional Office.  In a letter 
received in April 2005, the Veteran again indicated that he 
was willing to have a video-conference hearing at the 
Cleveland Regional Office before a Member of the Board of 
Veterans Appeals.  Likewise, on a VA Form 9 received in May 
2005, with respect to the issue of entitlement to an 
increased initial evaluation for bilateral hearing loss 
disability, the Veteran indicated that he desired a Board 
hearing at a local VA Regional Office.  Additionally, in an 
April 2009, DAV Appeal Pre-Certification Review, which was 
submitted in lieu of a VA Form 646, it was indicated that the 
appellant had requested a BVA Travel Board Hearing and the 
request had not been withdrawn.  However, the evidence of 
record does not demonstrate that the RO has scheduled the 
Veteran for a hearing at the local RO before a Veterans Law 
Judge of the Board. 

Accordingly, the case is REMANDED for the following action:

1. Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Allen v. Brown, 7 Vet. 
App. 439 (1995), Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) as well as 
38 U.S.C.A. 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.  Specifically, the 
appellant and his representative should 
be informed as to the information and 
evidence necessary to substantiate his 
claims for service connection for 
bilateral hip disability, right knee 
disability, and psoriatic arthritis, to 
include as secondary to a service-
connected left knee disability, and 
entitlement to an increased evaluation 
for service-connected left knee 
disability, including which evidence, if 
any, the Veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  

Additionally, the Veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claims, including notice that a 
disability rating and an effective date 
will be assigned if service connection 
is awarded.

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for psoriatic arthritis, a 
right knee disability, and bilateral hip 
disability, since his discharge from 
service, and for his service-connected 
bilateral hearing loss disability and 
left knee disability since 2004.  After 
securing the necessary authorizations for 
release of this information, obtain 
copies of all treatment records referred 
to by the Veteran, not already of record.

3.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his current right knee and bilateral hip 
disabilities, as well as his psoriatic 
arthritis.  The examiner should identify 
all current right knee and bilateral hip 
conditions, and specifically identify 
which joints are affected by the 
Veteran's psoriatic arthritis.

The examiner should be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the Veteran's 
psoriatic arthritis, as well as his right 
knee and bilateral hip disabilities are 
etiologically related to service.  

The examiner should also be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the Veteran's 
psoriatic arthritis, as well as his right 
knee and bilateral hip disabilities are 
proximately caused or aggravated by his 
service-connected left knee disability.   
If the examiner finds that the Veteran's 
psoriatic arthritis, right knee 
disability, and/or bilateral hip 
disability has been made worse by his 
left knee disability, to the extent 
feasible, the degree of worsening should 
be identified.

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be set 
forth.  If an opinion cannot be formed 
without resorting to mere speculation, 
the examiner should so state and provide 
a reason for such conclusion. 

6.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative and allow an appropriate 
opportunity for response.

7.  If any benefit sought remains denied, 
contact the Veteran and request 
clarification as to whether he desires a 
Travel Board hearing or a video-
conference hearing at the local RO before 
a Veterans Law Judge of the Board of 
Veterans' Appeals.  Thereafter, the 
Veteran should be scheduled, at the local 
RO, for the type of personal hearing that 
he has so indicated.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

